911 F.2d 723Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lamar PERRYMAN, Petitioner-Appellant,v.Edward W. MURRAY, Director, Virginia Department ofCorrections, Mary Sue Terry, Attorney General ofVirginia, Respondents-Appellees.
No. 90-6329.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 31, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (C/A No. 89-498)
Lamar Perryman, appellant pro se.
Robert B. Condon, Assistant Attorney General, Richmond, Va., for appellees.
E.D.Va.
DISMISSED AS MODIFIED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Lamar Perryman appeals from the district court's order denying his petition for a writ of habeas corpus.  Perryman v. Murray, C/A No. 89-498 (E.D.Va. April 24, 1990).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Although the district court did not consider Perryman's April 9 motion to amend, this petition was properly dismissed because Perryman has raised the identical claims, with factual support, in C/A No. 89-501-R.  However, to insure that Perryman's Sec. 2254 petition in No. 89-501-R is not affected by this dismissal, we modify the dismissal in this case, pursuant to our authority under 28 U.S.C. Sec. 2106, to reflect that it is without prejudice.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal as modified.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED AS MODIFIED.